Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) dated this 29th day of October 2004, by and
between Glenn J. Mouridy (the “Executive”) and MortgageIT Holdings, Inc. (“the
Company”).

 

WITNESSETH

 

WHEREAS, the Company desires to assure itself of the services of the Executive
as its President and Chief Financial Officer for the period provided in this
Agreement, and the Executive is willing to serve in the employ of the Company
for such period, all in accordance with the terms and conditions contained in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
Executive and the Company do agree to the terms of employment as follows:

 

1.             Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:

 

(a)           Affiliate.  Affiliate of any person or entity means any
stockholder or person or entity controlling, controlled by under common control
with such person or entity, or any director, officer or key executive of such
entity or any of their respective relatives. For purposes of this definition,
“control,” when used with respect to any person or entity, means the power to
direct the management and policies of such person or entity, directly or
indirectly, whether through ownership of voting securities, by contracting or
otherwise; and the terms “controlling” and “controlled” have meanings that
correspond to the foregoing.

 

(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.

 

(c)           Cause.  “Cause” shall mean (i) with regard to the Company or its
Affiliates, personal dishonesty or willful misconduct having a material adverse
affect upon the Company, (ii) material breach of fiduciary duty with regard to
the Company, (iii) grossly negligent failure to perform the Executive’s material
duties, provided that a refusal to approve any financials or execute any
documents based on such financials shall not be Cause if Executive in good faith
believes that the accounting in such financials are not appropriate and so
notifies the Chief Executive Officer and the Chairman of the Audit Committee of
the Board of Directors (iv) conviction of, or pleading guilty or nolo contendere
to, any felony (other than traffic violations or as a result of vicarious
liability) and/or (v) a material breach of any provision of this Agreement which
is not cured within ten (10) days after the giving of written notice thereof.

 

(d)           Change in Control.  “Change in Control” shall mean the occurrence
of any of the following events subsequent to the date of this Agreement: (i) an
event that would be required to be reported in response to Item l(a) of Form 8-K
or Item 6(e) of Schedule 14A of Regulation 14A pursuant to the Securities
Exchange Act of 1934, as amended (“Exchange Act”), or any successor thereto,
whether or not any class of securities of the Company is registered under the
Exchange Act; (ii) any “person” (as such term is used in Sections 13(d) and
14(d) of

 

1

--------------------------------------------------------------------------------


 

the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Affiliate of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company’s then outstanding
securities; (iii) the sale or other disposition of all or substantially all of
the assets of the Company; (iv) the approval by the shareholders of any plan of
liquidation or dissolution; or (v) during any period of three consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof unless the election, or the nomination for election by stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period.

 

(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(f)            Confidential and Proprietary Information. “Confidential and
Proprietary Information” shall mean any and all (i) confidential or proprietary
information or material not in the public domain about or relating to the
business, operations, assets or financial condition of the Company or any
Affiliate of the Company or any of the Company’s or any such Affiliate’s trade
secrets; and (ii) information, documentation or material not in the public
domain by virtue of any action by or on the part of the Executive, the knowledge
of which gives or may give the Company or any Affiliate of the Company an
advantage over any person not possessing such information. For purposes hereof,
the term Confidential and Proprietary Information shall not include any
information or material (i) that is known to the general public other than due
to a breach of this Agreement by the Executive or (ii) was disclosed to the
Executive by a person who the Executive did not reasonably believe was bound to
a confidentiality or similar agreement with the Company.

 

(g)           Date of Termination. “Date of Termination” shall mean the date the
Company terminated the Executive’s employment for any reason, or, if the
Executive’s employment is terminated by the Executive, the date on which a
Notice of Termination is given or as specified in such Notice.

 

(h)           Disability.  “Disability” shall mean termination because of any
physical or mental impairment that has prevented Executive from performing his
material duties for the Company for six (6) consecutive months.

 

(i)            Good Reason. Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive because of
one of the following, without the Executive’s express written consent:

 

(i) A change in Executive’s title, other than a change of said title to
President;

 

(ii) A material adverse change made by the Company which would reduce the
Executive’s then functions, authority, duties or responsibilities;

 

(iii) Assignment to Executive of duties inconsistent with his position;

 

2

--------------------------------------------------------------------------------


 

(iv) Executive being required to report to anyone other than the Chief Executive
Officer;

 

(v)  A reduction by the Company in the Executive’s Base Salary as the same may
be increased from time to time; or

 

(vi)  A material breach by the Company of any provision of this Agreement which
is not cured within ten (10) days after the giving of notice thereof.

 

(j)            IRS.  IRS shall mean the Internal Revenue Service.

 

(k)           Notice of Termination. Any termination of the Executive’s
employment by the Company for any reason, including without limitation for Cause
or Disability and any termination of the Executive’s employment by the Executive
for any reason, including without limitation for Good Reason, shall be
communicated by written “Notice of Termination” to the other party.  For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) specifies a date of Termination, which shall be not less
than thirty (30) nor more than ninety (90) days after such Notice of Termination
is given.

 

2.                                      Term of Employment.

 

(a)           The Company hereby employs the Executive as the President and
Chief Financial Officer of the Company, and the Executive hereby accepts said
employment and agrees to render such services to the Company, on the terms and
conditions set forth in this Agreement.  The term of employment under this
Agreement shall be for a term of three years, commencing no later than November
1, 2004, unless such term is extended as provided in this Section 2 or ends
sooner as provided in this Agreement.  On the third annual anniversary of the
date first above written and each annual anniversary thereafter, the term of
employment under this Agreement shall automatically be extended for an
additional one-year, unless the Executive or the Company gives written notice to
the other party of such party’s election not to extend the term, with such
notice to be given not less than sixty (60) days prior to any such anniversary
date.  If any party gives timely notice that the term will not be extended, then
such employment under this Agreement shall terminate at the conclusion of its
remaining term. References herein to the term shall refer both to the initial
term and successive terms.  Any notice of nonrenewal by the Company shall be
treated as a termination without Cause as of the end of the then term.

 

(b)           During the term of this Agreement, the Executive shall report to
the Chief Executive Officer (the “CEO”) and perform executive services for the
Company as reasonably prescribed by the CEO, consistent with his position or
positions and have the authority, duties and responsibilities commensurate with
his position or positions.  Among other duties, the Executive initially shall be
responsible for managing (i) financial reporting, analysis, and controls,
including compliance with financial reporting obligations for SEC/Sarbanes-Oxley
requirements, (ii) capital markets, hedging, and loan pricing activities, (iii)
the portfolio of mortgage-related assets, (iv) merger and acquisition efforts,
(v) the Home Closer business; (vi) the Information Technology department; (vii)
credit risk management; (viii) strategic planning;

 

3

--------------------------------------------------------------------------------


 

(ix) treasury; (x) consumer lending compliance; and (xi) internal audits.  For
so long as the Executive manages these areas, all employees in these areas shall
report to the Executive or his designee.

 

3.             Compensation and Benefits.

 

(a)           (i)  The Company shall pay the Executive for his services during
the term of this Agreement a minimum base salary of $400,000 per year (as
increased, “Base Salary”), which may be increased from time to time in such
amounts as may be determined by the Company.

 

(ii)  A pro rata bonus based on an annual bonus of $400,000 shall be payable for
the period between the commencement of employment under this Agreement and
December 31, 2004.  For the years commencing on January 1, 2005 and January 1,
2006, respectively, in addition to his Base Salary, the Executive shall receive
a bonus of $400,000, and also be eligible to receive an additional bonus of
$400,000 provided that the Company meets or exceeds its business objectives for
the year, as articulated in its approved budget for that year (or a lesser or no
bonus for lesser achievement of objectives).  The guaranteed bonuses for 2004,
2005 and 2006 shall be paid before the end of the respective years.

 

(iii)  For the year commencing January 1, 2007 and for each year thereafter, the
Executive shall be eligible to receive a bonus of $800,000 provided that the
Company meets or exceeds its business objectives for the year, as articulated in
its approved budget for that year (or a lesser or no bonus for lesser
achievement of objectives.)

 

(iv)  In addition to the compensation described in Sections 3(a)(i)(ii) and
(iii) of this Agreement, the Executive shall be granted, on the date of
commencement of his employment, 100,000 shares of restricted stock of the
Company (“Restricted Stock”), such shares to vest in equal parts on the first,
second, and third annual anniversary of the date of the grant, pursuant to the
Company’s 2004 Long-term Incentive Plan (the “Plan”).  Subparagraph 3.02 of the
Plan shall not be interpreted by the committee responsible for administering the
Plan in any manner that would deprive Executive of any then vested equity grant.

 

(b)           During the term, the Executive shall be entitled to take paid
annual vacation in accordance with the Company’s established policies, but such
vacation shall not be less than four (4) weeks per year. The Executive shall not
be entitled to receive any additional compensation from the Company for failure
to take a vacation, nor shall the Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Company or as Company policies or practice may otherwise provide.

 

(c)           During the Term, the Executive shall be entitled to participate in
such benefit plans and fringe programs as provided to other senior executives of
the Company at a level commensurate with his position and such other fringes as
agreed upon by the Executive and the Company.

 

4.             Expenses. The Company shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Company, including, but
not by way of limitation, professional dues,

 

4

--------------------------------------------------------------------------------


 

subject to such reasonable documentation and other limitations as may be
established by the Company. If such expenses are paid in the first instance by
the Executive, the Company shall reimburse the Executive therefor.

 

5.             Termination.

 

(a)           Subject to the notice requirements of Section 1(b), the Company
shall have the right, at any time, to terminate the Executive’s employment
hereunder for any reason, including, without limitation, termination for Cause
or, while the Executive is Disabled, Disability, and the Executive shall have
the right to terminate his employment hereunder for any reason or no reason.

 

(b)           In the event that (i) the Executive’s employment is terminated by
the Company for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, death or Good Reason, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable date of Termination other than for Base Salary
accrued through the date of Termination, incurred but unreimbursed business
expenses, accrued but unused vacation in accordance with Company policy, any
bonus earned for any prior completed fiscal year, any amounts or benefits due
under any benefit, fringe or equity plans or program in accordance with their
terms and any rights to indemnification and directors’ and officers’ liability
insurance coverage (“Accrued Obligations”).

 

(c)           In the event that the Executive’s employment is terminated as a
result of Disability or Death during the first year of this Agreement, the
Executive, or his estate, shall receive one-quarter of his annual Base Salary. 
In the event that the Executive has been employed for more than a year pursuant
to this Agreement, and the Executive’s employment is thereafter terminated as a
result of Disability or Death during the term of this Agreement, the Executive,
or his estate, shall receive one-half of his annual Base Salary.  In addition,
the Executive, or his estate, shall receive his Accrued Obligations and a pro
rata bonus based on actual results for the year of termination multiplied by a
fraction, the numerator of which is the number of days during the fiscal year
during which Executive was employed by the Company and the denominator of which
is 365 (the “Pro Rata Bonus”).  Until terminated, Executive shall receive all of
his compensation and benefits while incapacitated.

 

(d)           In the event that (i) the Executive’s employment is terminated by
the Company for other than Cause, Disability, or the Executive’s death or (ii)
such employment is terminated by the Executive for Good Reason, then the Company
shall:

 

(A)          (i) if the Executive’s employment is terminated during his first
six months with the Company, pay to the Executive a cash severance of $400,000;
(ii) if the Executive has been employed by the Company for more than six months
but less than two years, pay the Executive a cash severance amount equal to
$800,000; or (iii) if the Executive has been employed by the Company for two
years or more, pay the Executive the greater of (y) $800,000 or (z) the lesser
of (aa) two (2) times the average of the Executive’s total cash compensation
(i.e., his Base Salary plus any bonus) received for the two fiscal years
preceding the termination or (bb) $1.6 million.  Notwithstanding the foregoing,
in the event such termination is upon or within two (2) years after a Change in
Control, or in contemplation thereof, (iii)(z)(aa) above shall apply
notwithstanding Executive’s period of employment and without the limitation in
(z)(bb) and if

 

5

--------------------------------------------------------------------------------


 

prior to the end of two full fiscal years having been completed, based on the
one (1) fiscal year completed or if prior to that based on an annualization of
compensation for the period employed.  Any payment of cash severance under this
Agreement shall be made in equal installments on the first business day of the
first six months following the termination of Executive’s employment;

 

(B)           pay or provide to Executive his Accrued Obligations and any Pro
Rata Bonus, if any; and

 

(C)           maintain and provide, subject to any applicable laws, rules or
regulations, for a period ending at the earlier of (i) the first anniversary of
the termination or (ii) the date of the Executive’s employment by another
employer, at the same cost to the Executive as had obtained during his
employment, the Executive’s continued participation in all life insurance,
disability, and health benefit plans in which the Executive was participating
immediately prior to termination; and

 

(D)          fully vest Executive in any unvested portion of the Restricted
Stock granted pursuant to Section 3(a)(iv).

 

(e)           Release and Satisfaction.  With respect to the Executive (and his
heirs, successors and assigns), payment by the Company of the severance amounts
provided under this Section 5 shall release, relinquish and forever discharge
the Company and any director, officer, employee, shareholder, corporate parent,
or agent of the Company from any and all claims, damages, losses, costs,
expenses, liabilities or obligations, whether known or unknown (other than any
such claims, damages, losses, costs, expenses, liabilities or obligations to the
extent covered by any indemnification arrangement of the Company with respect to
the Executive) which the Executive has incurred or suffered or may incur or
suffer as a result of the Executive’s employment by the Company or the
termination of such employment.  The foregoing shall not affect Executive’s
entitlements upon termination hereunder or any rights to indemnification or
directors’ and officers’ liability insurance coverage.

 

(f)            No Mitigation/No Offset.  With regard to any termination, the
Executive shall have no obligation to mitigate the amounts due hereunder and the
amounts due hereunder shall be paid without offset for any other amounts earned
by Executive.  The amounts due hereunder shall be paid without setoff,
counterclaim or affirmative defense.

 

6.             Special Provision.  Exhibit A hereto shall apply.

 

7.             Restrictions Respecting Competing Businesses, Confidential
Information, etc.

 

(a)           The Executive acknowledges and agrees that by virtue of the
Executive’s position and involvement with the business and affairs of the
Company, the Executive will develop substantial expertise and knowledge with
respect to all aspects of the Company’s business, affairs and operations and
will have access to all significant aspects of the business and operations of
the Company and to Confidential and Proprietary Information.  The Company
acknowledges that Executive has been in the Company’s business for some time and
has inherent knowledge of the business before joining the Company.

 

6

--------------------------------------------------------------------------------


 

(b)           The Executive hereby covenants and agrees that, during the term of
employment and thereafter, unless otherwise authorized by the Company in
writing, the Executive shall not, directly or indirectly, under any
circumstance: (i) disclose to any other person or entity (other than in the
regular course of business of the Company) any Confidential and Proprietary
Information, other than pursuant to applicable law, regulation or subpoena or
with the prior written consent of the Company; (ii) act or fail to act so as to
impair the confidential or proprietary nature of any Confidential and
Proprietary Information; (iii) use any Confidential and Proprietary Information
other than for the sole and exclusive benefit of the Company; or (iv) offer or
agree to, or cause or assist in the inception or continuation of, any such
disclosure, impairment or use of any Confidential and Proprietary Information.
Following the term of employment, upon request the Executive shall return all
documents, records and other items containing any Confidential and Proprietary
Information to the Company (regardless of the medium in which maintained or
stored).  Notwithstanding the foregoing, Executive may disclose information as
he deems appropriate in the good faith performance of his duties while employed
pursuant to this Agreement, may comply with legal process and regulatory inquiry
after notifying the CEO and General Counsel of the Company of his intention to
do so, and may retain his rolodex and similar address books.

 

(c)           The Executive covenants and agrees that while the Executive is
employed by the Company, and for the six month period following a termination of
Executive’s employment resulting from either the Executive’s resignation without
Good Reason or the Company’s termination of Executive for Cause, the Executive
shall not, directly or indirectly, manage, operate or control, any Competing
Business or, directly or indirectly, except in the good faith performance of his
duties, induce or influence any customer or other Person that has a business
relationship with the Company, or any Affiliate of the Company, to discontinue
or reduce the extent of such relationship.  For purposes of this Agreement, the
Executive shall be deemed directly or indirectly interested in a business if he
is engaged or interested in that business as a stockholder, director, officer,
or executive, agent, partner, individual proprietor, consultant, advisor or
otherwise, but not if the Executive’s interest is limited solely to the
ownership of not more than 5% of the securities of any class of equity
securities of a corporation or other person whose shares are listed or admitted
to trade on a national securities exchange or are quoted on the Nasdaq Stock
Market or a similar means if the Nasdaq Stock Market is no longer providing such
information.  For purposes of this section, Competing Business means any
publicly traded residential mortgage real estate investment trust.

 

(d)           While the Executive is employed by the Company and for one (1)
year after the Executive ceases to be employed by the Company, the Executive
shall not, directly or indirectly, for himself or on behalf of any other person,
firm or entity, solicit or attempt to solicit, employ, engage or retain any
person who is or was, at any time during the three (3) month period preceding
the termination of Executive’s employment with the Company, an employee of the
Company or an Affiliate, provided the foregoing shall not be violated by
advertising not specifically targeted at the Company’s employees.

 

(e)           The parties agree that nothing in this agreement shall be
construed to limit or negate the common law of torts, confidentiality, trade
secrets, fiduciary duty and obligations where such laws provide the Company with
any broader, further or other remedy or protection than those provided herein.

 

7

--------------------------------------------------------------------------------


 

(f)            Because the breach of any of the provisions of this Section 7
will result in immediate and irreparable injury to the Company for which the
Company will not have an adequate remedy at law, the Company shall be entitled,
in addition to all other rights and remedies, to seek a degree of specific
performance of the restrictive covenants contained in this Section 7 and to a
temporary and permanent injunction enjoining such breach, without posting bond
or furnishing similar security.

 

8.             Withholding.  All payments required to be made by the Company
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

 

9.             Assignability.  The Company may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation
or other entity with or into which the Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of
their respective assets, if in any such case said corporation or other entity
shall by operation of law or expressly in writing (delivered to Executive)
assume all obligations of the Company hereunder as fully as if it had been
originally made a party hereto, but may not otherwise assign this Agreement or
its rights and obligations hereunder.  The Executive may not assign or transfer
this Agreement or any rights or obligations hereunder, except as provided in any
benefit plan and all rights to receive payments shall upon his death be
available to his estate.

 

10.          Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, or properly
delivered to Federal Express (or a comparable overnight delivery service),
addressed to the respective addresses set forth on the signature page hereto.
Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) upon the
earliest of (a) the date it is actually received, (b) the business day after the
day on which it is delivered by hand, (c) the business day after the day on
which it is properly delivered to Federal Express (or a comparable overnight
delivery service), or (d) the third business day after the day on which it is
deposited in the United States mail. The Company or the Executive may change
their respective addresses by notifying the other party or parties of the new
addresses in any manner permitted by this Section 10.

 

11.          Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer, officers or
directors as may have apparently been designated by the Board of Directors of
the Company to sign on their behalf.  No waiver by any party hereto at any time
of any breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

12.          Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of New York,
without regard to any conflicts of

 

8

--------------------------------------------------------------------------------


 

laws provisions thereof.  Each party to this Agreement hereby irrevocably
consents to the jurisdiction of the United States District Court for the
Southern District of New York and the courts of the state of New York located in
the County of New York in any action to enforce, interpret or construe any
provision of this Agreement or of any other agreement or document delivered in
connection with this Agreement, and also hereby irrevocably waives any defense
of improper venue, forum non conveniens or lack of personal jurisdiction to any
such action brought in those courts.  Each party further irrevocably agrees that
any action to enforce, interpret or construe any provision of this Agreement
will be brought only in one of those courts.  Each party hereby waives its right
to trial by jury.

 

13.          Legal Fees

 

(a)           The Company shall pay the reasonable legal fees and disbursements
of all attorneys in connection with the negotiation and entering into of this
Agreement.

 

(b)           In the event of any controversy or dispute pursuant to Section 12
hereof, the court shall award the Executive his costs and legal fees and
disbursements if it determines, in its sole discretion, that the Executive has
prevailed in such dispute or controversy and that an award of reasonable legal
fees is appropriate under the circumstances.

 

14.          Indemnification.  The Company shall indemnify Executive to the
fullest extent permitted by law for any action or inaction as an officer,
director or fiduciary of the Company, any Affiliate or any benefit plan of
either.  Both during and after the term while liability exists the Company shall
cover the Executive under directors’ and officers’ liability insurance to the
greatest extent any other officer or director is covered.

 

15.          Nature of Obligations. Nothing contained herein shall create or
require the Company to create a trust of any kind to fund any benefits which may
be payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Company hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Company.

 

16.          Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

17.          Validity. The invalidity, illegality or unenforceability of any
provision of this Agreement, in whole or in part, shall not affect the validity,
legality or enforceability of any other provisions of this Agreement, which
shall remain in full force and effect.

 

18.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

19.          Entire Agreement. This Agreement embodies the entire agreement
between the Company and the Executive with respect to the matters agreed to
herein. All prior agreements between the Company and the Executive with respect
to the matters agreed to herein are hereby superseded and shall have no force or
effect.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

 

MortgageIT Holdings, Inc.

 

 

 

 

 

 

 

By:

 

/s/ DOUG W. NAIDUS

 

 

 

 

Doug W. Naidus

 

 

 

Chief Executive Officer

 

 

 

33 Maiden Lane

 

 

 

New York, New York 10038


 


 


 


 


 


 


 


EXECUTIVE


 


 


 


 


 


 

 

By:

 

/s/ GLENN J. MOURIDY

 

 

 

 

Glenn J. Mouridy

 

 

 

At the last address on the

 

 

 

records of the Company

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A TO

EMPLOYMENT AGREEMENT

 

EXCISE TAX TREATMENT

 

(a)           In the event that the Executive shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the “Company
Payments”), and such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority), the Company Payments shall be
reduced to one dollar less than the amount which would result in such Company
Payments being subject to the Excise Tax if after taking into account the Excise
Tax and all U.S. federal, state and local income and payroll tax upon the
Company Payments if the net amount retained by the Executive would be greater in
the event of such reduction in Company Payments than if such reduction in
Company Payments did not occur.  The reduction shall, unless the Executive
elects otherwise, be in such order that provides Executive with the greatest
after tax amount possible.

 

(b)           In the event that the Internal Revenue Service or court ultimately
makes a determination that the excess parachute payments or the base amount is
an amount other than as determined initially, an appropriate adjustment shall be
made, as applicable to reflect the final determination.

 

(c)           To the extent permitted under Revenue Procedure 2003-68, the value
determination shall be recalculated to the extent it would be beneficial to the
Executive, at the request of the Executive.  All determinations hereunder shall
be made by accountants or legal counsel designated by Executive, who shall be
reasonably acceptable to the Company.  The Company shall pay the cost of the
accountants or legal counsel, who shall provide detailed supporting calculations
both to the Company and the Executive, and, if requested by the Company or the
Executive, a written opinion to such effect.  The determination of the
accountants or legal counsel shall be final and binding upon the Company and the
Executive, subject to (b) above.

 

11

--------------------------------------------------------------------------------